DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102018112092.3, filed on 18 May 2018 per Application 16/244,712 and Application No. DE 102018100474.5 filed on 10 January 2018 per Application 16/244/712.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 9 and 18 – 20 are rejected under 35 U.S.C. 103 as being obvious over Wangsness (US 20080214129 A1) in view of Reykowski (US 2017/0299672).
NOTE: A node is a junction point in a circuit where the terminals of two or more circuit components meet.  
As to claims 1 and 18, Wangsness discloses a circuit, comprising: 
a radio frequency (RF) channel including an input node and an output node and being configured to receive an RF oscillator signal at the input node and to provide an RF output signal at the output node (Fig. 5 Para. 53 “because the UUT and the variable low-noise source may be combined into one device (known as a "Source-UUT") such as, for example, an oscillator.”   Fig. 5 shows variable phase-shifter receiving input 548 from Source-UUT and Controller 524 outputs signals 562 and 560 to Source-UUT 502 although the RF signal is outputted from matching amplifier 318 to ADC 320 and after that is digitized.  See also Fig. 9 item 902 Source LO which is coupled to at least amplifier 904 and mixer 908 that each receives a signal as an input (input node).  Fig. 9 shows phase shifter 906 receiving 956 from Source LO 902 and phase shifter outputs 960 to mixer that is eventually outputted to Controller 914 via 980 from ADC 912 although the RF signal is outputted from matching amplifier 910 to ADC 912 and after that is digitized.); 
a monitor circuit including a mixer configured to mix an RF reference signal and an RF test signal that represents the RF output signal to generate a mixer output signal (Fig. 5 mixer 518 having inputs 550 and 354 and output 552.  See also Fig. 9 mixer 908 having input 968 and 960 and having output 972.); 
an analog-to-digital converter configured to sample the mixer output signal in order to provide a sequence of sampled values (Fig. 5 ADC 522 having as input 566 including the mixer output 534 and ADC 522 having output 564 sent to controller 524  see also Fig. 9 ADC 912 having input 934 and output 940 to Controller 914); and 
a control circuit coupled to the analog-to-digital converter (Id.) and configured to: 
provide a sequence of phase offsets by phase-shifting at least one of the RF test signal and the RF reference signal using one or more phase shifters (Fig. 5 items 524, 558, 512 and 518.  See also Fig. 9 items 902, 914, 906 and 908.), 
calculate a spectral value from the sequence of sampled values, and calculate estimated phase information indicating a phase of the RF output signal based on the spectral value (Para. 15 “Thus, during testing of the UUT 102, the controller 124 (or the spectrum analyzer 104 associated with the controller 124) may perform a Fourier analysis of the ADC output signal 160 to determine the phase-noise power. The measured phase-noise may then be adjusted by the phase-noise injected by the variable low-noise source 112 to determine the additive phase-noise supplied by the UUT 102.”  One of ordinary skill understands that the phase noise would be based on a phase value.  See also Para. 45).
Wangsness does not disclose a sequence of phase.
In the same field of endeavor, Reykowski teaches “the phase shifter 415 may have various values such as π/2+N*π, where N is a positive integer in which a larger the value N results in a longer time delay between the two signals. In this manner, different parts of the phase noise spectrum may be tested (Para. 49).”
In view of the teachings of Reykowski, it would have been obvious at the time of filing to include a sequence of phase shifts in order to test different parts of the noise spectrum thereby improving the robustness of the system as taught by Wangsness by providing more analytical data regarding phase noise.  These phase shifts could include 90 degrees and 270 degrees.  
As to claim 2, Wangsness in view of Reykowski teaches the circuit of claim 1, wherein the monitor circuit further comprises: a phase shifter coupled to the mixer and [the phase shifter is] configured to receive the RF oscillator signal and generate the RF reference signal by applying a selected phase shift to the RF oscillator signal, thereby determining a phase of the RF reference signal used by the mixer, wherein the phase shifter is configured to provide the RF reference signal to the mixer (Wangsness: Fig. 5 item 548 and 552; Fig. 9 items 956 and 960).
As to claim 3, Wangsness in view of Reykowski teach the circuit of claim 2, wherein an input of the phase shifter is coupled to the input node of the RF channel (Wangsness: Fig. 5 shows variable phase-shifter receiving input 548 from Source-UUT and Controller 524 outputs signals 562 and 560 to Source-UUT 502.  Fig. 9 shows phase shifter 906 receiving 956 from Source LO 902 and phase shifter outputs 960 to mixer that is eventually outputted to Controller 914 via 980 from ADC 912).
As to claim 4, Wangsness in view of Reykowski teaches the circuit of claim 2, wherein the phase shifter is configured to receive the RF oscillator signal and apply the sequence of phase offsets to the RF oscillator signal to generate the RF reference signal having the sequence of phase offsets with respect to the RF oscillator signal (As modified in claim 1.  For example, Fig. 5 shows UUT sending 548 to phase-shifter 512 which has been modified to apply more than one phase as taught by Reykowski.).
As to claim 5, Wangsness in view of Reykowski teaches the circuit of claim 4, wherein the phase shifter is configured apply the sequence of phase offsets to the RF oscillator signal to generate the RF reference signal by changing the selected phase shift applied to the RF oscillator signal in equidistant phase steps (As modified by Reykowski per paragraph 49 “π/2+N*π, where N is a positive integer. . .”).
As to claim 7, Wangsness in view of Reykowski teaches the circuit of claim 1, wherein the RF channel includes a phase shifter coupled to and arranged between the input node and the output node (Wangsness: Fig. 3 UUT 302, 352, 312, 354, 316 … 360, 370, and back to 302.  Fig. 9 teaches a similar current flow from 902 to 906 to 910 where 910 outputs the RF signal to the ADC 912.  Note that “output node” as claimed does not appear to have any specific particulars other than being an output node which can be any node that current exits.), 
wherein the phase shifter is configured to receive the RF oscillator signal and generate the RF output signal by applying a selected phase shift to the RF oscillator signal, thereby determining a phase of the RF output signal used by the mixer (as modified in claim 1).
As to claim 8, Wangsness in view Reykowski teaches the circuit of claim 7, wherein the phase shifter is configured to receive the RF oscillator signal and apply the sequence of phase offsets to the RF oscillator signal to generate the RF output signal having the sequence of phase offsets with respect to the RF oscillator signal (The modification of claim 1 includes a sequence of phase shifts.).
As to claim 9, Wangsness in view of Reykowski teaches the circuit of claim 8, wherein the phase shifter is configured apply the sequence of phase offsets to the RF oscillator signal to generate the RF output signal by changing the selected phase shift applied to the RF oscillator signal in equidistant phase steps (the equation of Reykowski as already cited in Para. 49).
As to claim 19, Wangsness in view of Reykowski teaches the method of claim 18, wherein each of the sequence of sampled values corresponds to a different phase offset of the sequence of phase offsets (Reykowski equation in Para. 49).
As to claim 20, Wangsness in view of Reykowski teaches the method of claim 18, wherein providing the sequence of phase offsets comprises: applying the sequence of phase offsets to the RF oscillator signal to generate the RF reference signal having the sequence of phase offsets with respect to the RF oscillator signal (As modified in claim 1.  For example, Fig. 5 shows UUT sending 548 to phase-shifter 512 which has been modified to apply more than one phase as taught by Reykowski.).
Allowable Subject Matter
Claims 11 – 17 are allowed.
As to claim 11, Baker (US 8248297 B1) discloses a method, comprising:
providing a radio frequency (RF) test signal to a radar transmitter circuit (Fig. 5a UUT 42); 
mixing an RF reference signal and an RF test signal that represents an RF output signal of the radar transmitter circuit to generate a mixer output signal (Fig. 5a mixing 44 the output of UUT 42 and phase shifter 38); 
repeatedly selecting a phase offset according to a sequence of phase offsets (not taught); 
applying each of the selected phase offsets by phase-shifting at least one of the RF test signal and the RF reference signal to generate the sequence of phase offsets (Fig. 5a mixer 44 and phase shifter 38); 
sampling the mixer output signal a plurality of times to generate a sequence of sampled values associated with the sequence of phase offsets (Fig. 5a Digitizing Oscilloscope 54 or Spectrum analyzer 56); 
calculating a spectral value from the sequence of sampled values (Baker in a separate embodiment Fig. 7 teaches measurement of phase via radio frequency memory unit 64.  See Baker col. 8 ll. 4 – 43.); and 
calculating estimated phase information indicating a phase of the RF output signal based on the spectral value (Id. “derive the baseband phase noise.”).
Regarding the teachings of Baker, the Examiner considers the teachings of embodiment of Fig. 5a to be too divergent from Fig. 5b and Fig. 7 to be combinable.  
Also, Wangsness’s embodiments are directed to testing receivers not transmitters.  Although Wangsness’s Fig. 10 shows a wireless transmitter supplying a signal to an antenna 1020, the circuitry where the monitoring occurs would be considered of the type that is receiver circuitry because the mixers and downconverters.  See ,e.g., Paras. 32 and 64 – 71.  Receivers and transmitters are different by design and have different considerations.  
Claims 12 – 17 depend from claim 11 and are thus allowable.  
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Wangsness teaches “To eliminate the carrier signal of the variable amplifier signal 350, the variable phase-shifted signal 354 must be in quadrature (i.e., shifted 90 degrees) with respect to the carrier signal. If a quadrature relationship between the variable amplifier signal 350 and variable phase-shifted signal 354 is not established, a DC offset will be present in a digital ADC output signal 360 from the ADC 320 (Para. 42).”  Thus, it would be neither reasonable nor permissible to modify Wangsness to include the features of claims 6 and 10.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648